Citation Nr: 0111387	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected major depression with dysthymic disorder associated 
with post gastrectomy, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This appeal arises from a September 1995 rating decision of 
the San Juan, Puerto Rico Regional Office (RO), which denied 
entitlement to a rating in excess of 50 percent for the 
service connected psychiatric disability and entitlement to 
TDIU benefits.


FINDINGS OF FACT

1.  The veteran's service connected major depression with 
dysthymic disorder renders him demonstrably unable to obtain 
or retain substantially gainful employment.  

2.  The veteran is entitled to a 100 percent schedular rating 
for major depression with dysthymic disorder.


CONCLUSION OF LAW


1.  The criteria for the assignment of a 100 percent 
evaluation for the service connected major depression with 
dysthymic disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 9405 (as 
in effect prior to November 6, 1996).

2.  A total disability rating based on individual 
unemployability due to service connected disability cannot be 
assigned where the veteran is entitled to a 100 percent 
schedular rating for a service connected disability.  38 
C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1975 determination report from the Social Security 
Administration (SSA) indicates that the veteran was 
considered to be disabled since September 1972 due to chronic 
schizophrenic reaction and duodenal ulcer.  

On VA fee basis examination in October 1993, the examiner 
noted that he had treated the veteran since 1979.  The 
veteran complained of insomnia, nightmares, ill humor, 
forgetfulness, an intolerance to noise and being in groups, 
aggressiveness with relatives with the slightest provocation 
and hearing voices.  On examination, mood was depressed, 
affect was blunted, judgment was poor, insight was poor and 
memory was poor.  The diagnosis was chronic undifferentiated 
type schizophrenia.  It was noted that the veteran's mental 
capacity did not tolerate work pressure.  It was opined that 
he was totally and permanently disabled and that psychiatric 
treatment should be continued to prevent further 
deterioration.  

A February 1996 mental health treatment notation indicates 
that the veteran looked disheveled.  He was cooperative but 
not real spontaneous.  He looked sad and depressed and spoke 
in a low soft tone of voice.  The veteran lived alone and he 
kept to himself.  The diagnosis was recurrent chronic major 
depression.  

A March 1997 VA psychiatric examination report indicates that 
before the veteran was called to the examination, he had been 
talking to and interacting with others in a normal fashion.  
While in the examination room, the veteran made all sorts of 
efforts to appear to be as completely disoriented and out of 
contact as possible.  It was therefore evident that the 
veteran's behavior in the office was completely voluntary and 
exaggerated.  In view of the veteran's overt exaggerated 
behavior, it was not possible to conduct an adequate 
examination.  

The veteran testified in November 1998 that he was unable to 
work, even though he had tried to rehabilitate himself.

A January 1998 fee basis psychiatric examination report 
indicates that the veteran was living alone after being 
divorced 3 times.  He was schizophrenic and had been unable 
to fit into society.  He had very poor social skills and had 
become isolated spending most of his time by himself.  He 
also suffered from command auditory hallucinations.  On 
examination, attention and concentration were poor.  Insight, 
judgment and recent memory were poor.  Mood was irritable and 
affect was blunted.  Thought process was tangential with 
persecutory delusions.  The impression was paranoid type 
schizophrenia.  It was opined that the veteran's psychiatric 
condition was chronic and permanent.  Due to his persecutory 
delusions and other symptoms, he had become totally and 
permanently disabled.  

On VA psychiatric examination in February 1999, it was noted 
that the veteran's claims folder and hospital treatment 
records were unavailable.  He had been unemployed since 
military service.  He received SSA disability benefits.  He 
reported that medications were not helping him at all.  He 
was unable to sleep and he had been charged with domestic 
violence due to his behavior.  He complained of having 
problems with all people.  On examination, the veteran was 
alert and oriented times three.  Mood was anxious, tense and 
hostile.  Affect was blunted.  Attention, concentration and 
memory were fair.  Insight and judgment were also fair.  The 
diagnosis was dysthymia and a Global Assessment of 
Functioning (GAF) score of 65 was assessed.

On VA fee basis psychiatric examination in June 2000, it was 
noted that the veteran had not been able to keep a steady job 
due to the severity of his paranoid thoughts.  He suffered 
from constant irritability, insomnia and anxiety.  He also 
reported an increase in stress and panic attacks.  On 
examination, the veteran was unshaven and disheveled.  Speech 
was low in tone with a paranoid gaze.  He was oriented to 
person, but disoriented to time.  Insight and judgment were 
poor with poor impulse control.  Mood was depressed with 
flattened affect.  Thought process was circumstantial with 
persecutory thoughts.  He also complained of feeling 
worthless, hopeless and experiencing command auditory 
hallucinations.  The impression was recurrent major 
depression and paranoid type schizophrenia.  It was opined 
that the veteran was unable to work and a GAF score of 35 was 
assessed.  Prognosis was poor due to the severity of symptoms 
and a poor response to treatment.  The veteran was currently 
receiving psychotherapy and medications.  The examiner 
commented that the veteran suffered from severe symptoms of 
mental illness which impeded his ability to work and earn a 
living.  He spent most of his time by himself avoiding any 
social interaction.  He had developed episodes of panic 
attacks almost daily due to the severity of his anxiety and 
depressive symptoms.  His dysthymia was currently a major 
depression with no remissions in the last couple of years 
which renders him unable to work.  

The Board finds that the duty to assist the veteran has been 
met.  In this regard, treatment records have been obtained as 
well as records from the SSA.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria in effect at the time that the veteran 
filed the instant claim in October 1993 provided as follows.

38 C.F.R. §§ 4.129 and 4.130 provide that social and 
industrial inadaptability are the basic criteria for rating 
mental disorders.  Social integration is one of the best 
evidences of mental health and reflects the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  In evaluating psychiatric disabilities, the 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and a decrease in work efficiency.  An 
emotionally sick veteran with a good work record must not be 
underevaluated, nor must a veteran's condition be 
overevaluated on the basis of a poor record not supported by 
the psychiatric picture.  38 C.F.R. § 4.130.

When two diagnoses, one organic and the other psychological 
or psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code which represents the major degree of 
disability.  38 C.F.R. 4.132.  In this case, the Board finds 
that the psychiatric aspect of the veteran's single 
disability entity represents the major degree of disability 
present and thus his disability will be evaluated under DC 
9405 for psychoneurotic disability and will not be rated for 
organic disability under the gastrointestinal rating 
schedule.

The veteran's major depression with dysthymic disorder was 
evaluated under DC 9405 by the RO in the September 1995 
rating decision, when the current 50 percent evaluation was 
continued.  Under Code 9405, a 50 percent evaluation 
contemplated considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was to be assigned 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistency that there was severe impairment in the ability 
to obtain or retain employment.  The schedular criteria 
provide that a 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9405.

The Board notes that since the September 1995 rating decision 
the regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The United States 
Court of Veterans Appeals (Court) has held that, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The revised regulations are cited, in pertinent part, below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name..................................... ......100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships............................ 
....................................70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships............................ 
...................50

38 C.F.R. § 4.130, Diagnostic Code 9405 (Effective November 
7, 1996).

The Board also notes that under the new regulations when 
evaluating mental disorders, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission should be considered.  An evaluation is assigned 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126.

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court concluded that should the Board determine that any one 
of the three independent criteria listed in DC 9405 under the 
old law had been met, then a 100 percent rating should be 
assigned.  In this case, the veteran's treating mental health 
practitioners since the instant claim was filed have 
consistently opined that the veteran was unemployable due to 
chronic psychiatric disability.  These examiners have made it 
clear that the veteran was unemployable despite an aggressive 
and ongoing course of treatment to include different kinds of 
medications and individual psychotherapy.  The SSA has also 
determined that the veteran was unemployable due to 
psychiatric disability.  

The one dissenting piece of evidence is in the form of the 
February 1999 VA psychiatric report of examination.  The VA 
examiner assigned a GAF score of 65 which portrays an 
individual who is capable of employment.  VA, however, is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the examiner in February 1999 indicated that the 
veteran's claims folder and medical records were not 
available.  As this examination was conducted without 
treatment records, the examiner's assessment in February 1999 
was essentially flawed.  The assessments by the VA fee basis 
psychiatrists who have treated the veteran on an ongoing 
basis are inherently far more probative than the February 
1999 VA examination that was conducted by an examiner who did 
not even have the veteran's medical records.  

Accordingly, the Board finds that the evidence supports the 
assignment of a 100 percent rating for major depression with 
dysthymic disorder under DC 9405 of the old law as he is 
demonstrably unable to obtain or retain employment.  
Considering the fact that the evidence supports the 
assignment of a 100 percent rating for major depression with 
dysthymic disorder under the rating criteria in effect prior 
to November 7, 1996, the Board need not reach the issue of 
whether a higher evaluation is appropriate under the new 
rating criteria.

With regard to the second issue on appeal, total disability 
ratings based on individual unemployability may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  38 C.F.R. § 
4.16(a).  The Court has held that in cases where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under the provisions of 38 C.F.R. § 
4.16(a), a total rating based on individual unemployability 
may only be assigned where the veteran is not in receipt of a 
total schedular rating.  In view of the fact that a 100 
percent schedular rating is being assigned for major 
depression with dysthymic disorder, the Board finds that the 
total disability rating claim is without legal merit and that 
claim must be denied.  See ZP v. Brown, 7 Vet. App. 541 
(1995).


ORDER

Entitlement to a 100 percent schedular rating for major 
depression with dysthymic disorder associated with post 
gastrectomy is granted, subject to the law and regulations 
governing the awards of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

